 EXHIBIT 10.4

 

BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

February 10, 2012

 

Mr. Mark Weinreb

c/o BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

Dear Mr. Weinreb:

 

Reference is made to that certain Employment Agreement, dated as of October 4,
2010, between BioRestorative Therapies, Inc. (formerly known as Stem Cell
Assurance, Inc.) (the “Company”) and Mark Weinreb (the “Employee”), as amended
(the “Employment Agreement”).

 

The parties hereby agree that, effective as of the date hereof, Paragraph 1.1 of
the Employment Agreement is amended to read as follows:

 

“The Company will employ the Employee in its business, and the Employee will
work for the Company therein, as its Chief Executive Officer, President and
Chairman of the Board for a term commencing as of October 4, 2010 and
terminating on the fifth anniversary of the date thereof (the “Initial Term”).
The term shall be extended for successive one (1) year periods (the “Extended
Period”) unless either party gives ninety (90) days prior written notice to the
other of its desire to terminate this Agreement as of the end of the initial
term or any successive term. The term of this Agreement, including the Initial
Term and any Extended Period (as may be extended), is hereinafter referred to as
the “Term.” Each twelve (12) month period of the Term is referred to herein as a
“Contract Year.” Except as provided for herein, the provisions of this Agreement
shall apply during the Extended Period.”

 

The parties hereby agree that, effective as of the date hereof, the first
sentence of Paragraph 4.2 of the Employment Agreement is amended to read as
follows:

 

“The Employee shall be entitled to receive from the Company a minimum
compensation at the following rates per annum (“Base Salary”):

  



Year  Base Salary        1  $360,000  2  $480,000  3  $600,000  4  $600,000  5 
$600,000”



 

 

 

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

    Very truly yours,           BioRestorative Therapies, Inc.           By:    
    Mandy Clark       Vice President of Operations Agreed:               Mark
Weinreb      

 

 

 

